DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US 6,083,770) in view of Higashida et al. (US 2013/0199593) further in view of Tamaki et al. (US 2017/0117453), and further in view of Ochi et al. (US 2014/0216515).
	Regarding claims 1-4, 6-7, and 9, Sato discloses a thermoelectric conversion element comprising a first electrode (C3/L57), a second electrode (C3/L57), a first intermediate layer (C3/L58-60), a second intermediate layer (C3/L58-60), and a thermoelectric conversion layer (C3/L55-56), wherein the first intermediate layer is provided between the thermoelectric conversion layer and the first electrode (20 between 10 and 70 in Fig. 1); the first intermediate layer is in contact with the thermoelectric conversion layer (20 in contact with 10 in Fig. 1; note: the term "in contact" does not require direct physical contact or the absence of intermediate components); the first electrode is in contact with the first intermediate layer (70 in contact with 20 in Fig. 1; note: the term "in contact" does not require direct physical contact or the absence of intermediate components); the second intermediate layer is 
	Sato does not explicitly disclose the first electrode and the second electrode are composed of a CuZn alloy.
	Higashida discloses a thermoelectric conversion element and further discloses the electrodes are composed of a CuZn alloy ([0109] L1-2).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the electrodes of the thermoelectric conversion element of Sato with a CuZn alloy, as disclosed by Higashida, because the use of a CuZn alloy material for the electrodes of a thermoelectric device amounts to the use of a known material/component in the art for its intended purpose to achieve an expected result, and one of ordinary skill would have a reasonable expectation of success when using electrodes made of a CuZn alloy material in the thermoelectric device of Sato based on the teaching of Higashida.
	Modified Sato does not explicitly disclose the thermoelectric conversion layer is composed of a thermoelectric conversion material containing Mg. 
	Tamaki discloses a Mg3.08Sb1.49Bi0.49Se0.02 thermoelectric conversion layer and discloses a Mg3.08Sb1.48Bi0.50Te0.02 ([0055]; Inventive Example 7 in Table 4; abstract L15 discloses the material is n-type).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the thermoelectric conversion layer composition disclosed by Tamaki, as the thermoelectric conversion layer composition in Sato, because the use of Mg3.08Sb1.49Bi0.49Se0.02 or Mg3.08Sb1.48Bi0.50Te0.02 as a thermoelectric conversion material amounts to the use of a known material/component in the art for its intended purpose to achieve an expected result, and one of ordinary skill would have a reasonable expectation of success when using the thermoelectric material in the device of Sato based on the teaching of Tamaki.  Additionally, Tamaki teaches that the thermoelectric material disclosed has a high figure of merit ZT (Fig. 3).
	Modified Sato discloses the material has a La2O3-type crystalline structure (Tamaki - [0044] L2).  
	Modified Sato does not explicitly disclose the first intermediate layer contains at least one element contained in the first electrode and at least one element contained in the thermoelectric conversion material, and the second intermediate layer contains at least one element contained in the second electrode and at least one element contained in the thermoelectric conversion material.
	Ochi discloses a thermoelectric device and further discloses a diffusion prevention layer containing Cu, Zn, and Mg ([0039] L9).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the diffusion prevention layer of modified Sato with a diffusion prevention layer containing Cu, Zn, and Mg, as disclosed by Ochi, because the use of a diffusion prevention layer containing Cu, Zn, and Mg in a thermoelectric device amounts to the use of known materials/components in the art, as evidenced by Ochi, for their intended purpose to achieve an expected result. 
	Regarding claim 8, modified Sato discloses all the claim limitations as set forth above.   Modified Sato further discloses the thermoelectric conversion element is an n-type element with an n-type thermoelectric conversion part being the thermoelectric conversion layer (Tamaki - [0055]; Inventive Example 7 in Table 4; abstract L15 discloses the material is n-type); and a p-type thermoelectric conversion element (Sato - C3/L51), wherein the p-type thermoelectric conversion element comprises: a third electrode (Sato - 60 in Fig. 1); a fourth electrode (Sato - opposing 60 in Fig. 1; note: the limitation "electrode" is interpreted to require a material which can perform the function of an electrode); and a p-type thermoelectric conversion part (Sato - left 10 in Fig. 1); the p-type thermoelectric conversion part is provided between the third electrode and the fourth electrode (Sato - 10 between 60 in Fig. 1); the third electrode and the fourth electrode are in contact with the p-type thermoelectric conversion part (Sato - 60 in contact with 10 in Fig. 1; note: the limitation "in contact" does not require direct physical contact or the absence of intermediate components); the first electrode in the n-type thermoelectric conversion element and the third electrode in the p-type thermoelectric conversion element are electrically connected to each other (Sato - the electrodes of the p-type and n-type elements are electrically connected as shown in Fig. 1).

Response to Arguments
Applicant's arguments filed 03/05/2021 have been fully considered but they are not persuasive.  Specifically, applicant argues that regarding claim 1, at a minimum, none of the cited references teaches the feature "the first intermediate layer contains at least one element contained in the first electrode and at least one element contained in the thermoelectric conversion material, and the second intermediate layer contains at least one element contained in the second electrode and at least one element contained in the thermoelectric conversion material".  In response to applicant's argument, while the amendment overcomes the rejection of record with regard to claim 1, Ochi discloses a thermoelectric device and further discloses a diffusion prevention layer containing Cu, Zn, and Mg ([0039] L9).  As set forth in the office action, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the diffusion prevention layer of modified Sato with a diffusion prevention layer containing Cu, Zn, and Mg, as disclosed by Ochi, because the use of a diffusion prevention layer containing Cu, Zn, and Mg in a thermoelectric device amounts to the use of known materials/components in the art, as evidenced by Ochi, for their intended purpose to achieve an expected result. 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMIR AYAD whose telephone number is (571) 270-1188.  The examiner can normally be reached on Monday - Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Barton can be reached on (571) 272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAMIR AYAD/Primary Examiner, Art Unit 1726